 



EXECUTION VERSION
VOTING AGREEMENT
          VOTING AGREEMENT, dated as of November 5, 2006 (this “Agreement”), by
and among VALUEACT CAPITAL MASTER FUND, L.P., VA PARTNERS, L.L.C., VALUEACT
CAPITAL MANAGEMENT, L.P. (each of the foregoing, a “Stockholder” and,
collectively, the “Stockholders”), MCKESSON CORPORATION, a Delaware corporation
(“Parent”), and solely for the purposes of Section 5.02 hereof, PER-SE
TECHNOLOGIES, INC., a Delaware corporation (the “Company”).
          WHEREAS, concurrently with the execution of this Agreement, Parent,
Packet Merger Sub Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), and the Company, are entering into an Agreement and Plan
of Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”) pursuant to which,
among other things, Merger Sub will merge with and into the Company (the
“Merger”) and each outstanding share of the common stock, par value $0.01 per
share, of the Company (the “Common Stock”) will be converted into the right to
receive the merger consideration specified therein.
          WHEREAS, as of the date hereof, each Stockholder Beneficially Owns the
number of shares of Common Stock set forth opposite such Stockholder’s name on
Schedule I hereto, and the Stockholders Beneficially Own, in the aggregate, of
6,051,644 shares of Common Stock.
          WHEREAS, as a condition and inducement to Parent entering into the
Merger Agreement, Parent has required that the Stockholder agree, and the
Stockholder has agreed, to enter into this agreement and abide by the covenants
and obligations with respect to the Covered Shares (as hereinafter defined) set
forth herein.
          NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Capitalized Terms. For the purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective means
ascribed to them in the Merger Agreement
          Section 1.02 Other Definitions. The following capitalized terms, as
used in this Agreement, shall have the meanings set forth below.
          (a) “Affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.

 



--------------------------------------------------------------------------------



 



          (b) “Beneficial Ownership” by a person of any securities includes
ownership by any person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended; provided that for purposes of determining Beneficial
Ownership, a person shall be deemed to be the Beneficial Owner of any securities
which such person has, at any time during the term of this Agreement, the right
to acquire upon the exercise of conversion rights, exchange rights, warrants or
options, or otherwise (irrespective of whether the right to acquire such
securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).
The terms "Beneficially Own” and “Beneficially Owned” shall have a correlative
meaning.
          (c) “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a person, whether through
the ownership of voting securities, as trustee or executor, by contract or any
other means.
          (d) “Covered Shares” means, with respect to any Stockholder, such
Stockholder’s Existing Shares, together with any shares of Common Stock or other
voting capital stock of the Company and any securities convertible into or
exercisable or exchangeable for shares of Common Stock or other voting capital
stock of the Company, in each case that such Stockholder acquires Beneficial
Ownership of on or after the date hereof.
          (e) “Encumbrance” means any security interest, pledge, mortgage, lien
(statutory or other), charge, option to purchase, lease or other right to
acquire any interest or any claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement or other encumbrance of any kind
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement), excluding restrictions under securities laws.
          (f) “Existing Shares” means, with respect to each Stockholder, the
number of shares of Common Stock Beneficially Owned (and except as may be set
forth on Schedule I hereto, owned of record) by such Stockholder, as set forth
opposite such Stockholder’s name on Schedule I hereto.
          (g) “person” means any individual, corporation, limited liability
company, limited or general partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity, or any group comprised of two
or more of the foregoing.
          (h) “Representatives” means the officers, directors, employees,
agents, advisors and Affiliates of a person.

-2-



--------------------------------------------------------------------------------



 



          (i) “Subsidiary” of any person, means any person (i) of which such
person directly or indirectly owns, securities or other equity interests
representing more than fifty percent (50%) of the aggregate voting power or
(ii) of which a person possesses the right to elect more than fifty percent
(50%) of the directors or persons holding similar positions.
          (j) “Transfer” means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of (by merger
(including by conversion into securities or other consideration), by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
law or otherwise), or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise).
ARTICLE II
VOTING
          Section 2.01 Agreement to Vote. Each Stockholder hereby irrevocably
and unconditionally agrees that during the term of this Agreement, at the
Stockholders Meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any written consent of the stockholders of the Company, such
Stockholder shall, in each case to the fullest extent that the Covered Shares
are entitled to vote thereon or consent thereto:
          (a) appear at each such meeting or otherwise cause the Covered Shares
as to which such Stockholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Covered Shares as
to which such Stockholder controls the right to vote (i) in favor of the
adoption of the Merger Agreement; (ii) against any action or agreement that is
in opposition to, or competitive or inconsistent with, the Merger or that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company contained in the Merger Agreement, or of
such Stockholder contained in this Agreement; and (iii) against any Takeover
Proposal and against any other action, agreement or transaction that is
prohibited by the Merger Agreement or that would otherwise interfere with,
delay, postpone, discourage, frustrate the purposes of or adversely affect the
Merger or the other transactions contemplated by the Merger Agreement or this
Agreement or the performance by the Company of its obligations under the Merger
Agreement or by such Stockholder of its obligations under this Agreement,
including: (A) any extraordinary corporate transaction, such as a merger,
consolidation or other business combination involving the Company or its
Subsidiaries (other than the Merger); (B) a sale, lease or transfer of a
material amount of assets of the Company or any of its Subsidiaries or any
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries; (C) an election of new members to the board of directors of the
Company, other than nominees to the board of directors of the Company in office
on the date of this Agreement; (D) any change in the present capitalization or
dividend policy of the Company or any amendment or other change to the

-3-



--------------------------------------------------------------------------------



 




Company’s certificate of incorporation or bylaws, except if approved by Parent;
or (E) any other change in the Company’s corporate structure or business.
          Section 2.02 No Inconsistent Agreements. Each Stockholder hereby
covenants and agrees that, except for this Agreement, such Stockholder (a) has
not entered into, and shall not enter into at any time while this Agreement
remains in effect, any voting agreement or voting trust with respect to the
Covered Shares, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to the Covered Shares and (c) has not taken and shall not knowingly take any
action that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect or have the effect of preventing or
disabling such Stockholder from performing any of its obligations under this
Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER
          Each Stockholder hereby represents and warrants, jointly and
severally, to Parent as follows:
          Section 3.01 Organization; Authorization; Validity of Agreement;
Necessary Action. Each Stockholder that is not an individual is duly organized
and is validly existing and in good standing under the laws of the jurisdiction
of its incorporation. Each Stockholder has full power and authority to execute
and deliver this Agreement, to perform such Stockholder’s obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery by such Stockholder of this Agreement, the performance by it of its
obligations hereunder and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by such Stockholder
and no other actions or proceedings on the part of such Stockholder or any
stockholder thereof are necessary to authorize the execution and delivery by it
of this Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Stockholder and, assuming this
Agreement constitutes a valid and binding obligation of the other parties
hereto, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
          Section 3.02 Ownership. Schedule I sets forth, opposite each
Stockholder’s name, the number of shares of Common Stock over which such
Stockholder has beneficial ownership as of the date hereof. Each Stockholder’s
Existing Shares are, and all of the Covered Shares owned by such Stockholder
from the date hereof through and on the Closing Date will be, Beneficially Owned
by such Stockholder. Each Stockholder has good and marketable title to such
Stockholder’s Existing Shares, free and clear of any Encumbrances. As of the
date hereof, such Stockholder’s Existing Shares constitute all of the shares of
Common Stock Beneficially Owned or owned of record by such Stockholder. No
Stockholder nor any Affiliate of a Stockholder owns or holds any right to
acquire any additional shares of any class of capital stock

-4-



--------------------------------------------------------------------------------



 




of the Company or other securities of the Company or any interest therein or any
voting rights with respect to any securities of the Company.
          Section 3.03 No Violation. The execution and delivery of this
Agreement by each Stockholder does not, and the performance by such Stockholder
of its obligations under this Agreement will not, (i) conflict with or violate
the certificate of incorporation, bylaws or other comparable governing
documents, as applicable, of such Stockholder, (ii) conflict with or violate any
law, ordinance or regulation of any Governmental Entity applicable to the
Stockholder or by which any of its assets or properties is bound, or
(iii) conflict with, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Encumbrance on the properties
or assets of the Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Stockholder is a party or by which such Stockholder or
any of its assets or properties is bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
impair the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.
          Section 3.04 Consents and Approvals. The execution and delivery of
this Agreement by each Stockholder does not, and the performance by such
Stockholder of its obligations under this Agreement and the consummation by it
of the transactions contemplated hereby will not, require such Stockholder to
obtain any consent, approval, authorization or permit of, or to make any filing
with or notification to, any Governmental Entity.
          Section 3.05 Absence of Litigation. There is no Action pending or, to
the knowledge of any Stockholder, threatened against or affecting any
Stockholder or any of their respective Affiliates before or by any Governmental
Entity that could reasonably be expected to impair the ability of any
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.
          Section 3.06 Finder’s Fees. No investment banker, broker, finder or
other intermediary is entitled to a fee or commission from Parent, Merger Sub or
the Company in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of the Stockholders.
          Section 3.07 Reliance by Parent and Merger Sub. Each Stockholder
understands and acknowledges that Parent and Merger Sub are entering into the
Merger Agreement in reliance upon each Stockholder’s execution and delivery of
this Agreement and the representations and warranties of such Stockholder
contained herein.
ARTICLE IV
OTHER COVENANTS
          Section 4.01 Prohibition on Transfers, Other Actions. Each Stockholder
hereby agrees not to (i) Transfer any of its Covered Shares, Beneficial
Ownership thereof or any other

-5-



--------------------------------------------------------------------------------



 




interest therein; (ii) enter into any agreement, arrangement or understanding
with any person, or take any other action, that violates or conflicts with or
would reasonably be expected to violate or conflict with, or result in or give
rise to a violation of or conflict with, such Stockholder’s representations,
warranties, covenants and obligations under this Agreement; or (iii) take any
action that could restrict or otherwise affect such Stockholder’s legal power,
authority and right to comply with and perform its covenants and obligations
under this Agreement. Any Transfer in violation of this provision shall be void.
Each Stockholder also agrees not to engage in any transaction with respect to
any of the Covered Shares with the primary purpose of depriving Parent of the
intended benefits of this Agreement.
          Section 4.02 Stock Dividends, etc. In the event of a stock split,
stock dividend or distribution, or any change in the Common Stock by reason of
any split-up, reverse stock split, recapitalization, combination,
reclassification, exchange of shares or the like, the terms “Existing Shares”
and “Covered Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.
          Section 4.03 No Solicitation. Each Stockholder hereby agrees that
during the term of this Agreement it shall not, and shall not permit any of its
Subsidiaries, Affiliates or Representatives to, directly or indirectly through
another person, (i) solicit, initiate or knowingly encourage, or take any other
action designed to, or which would reasonably be likely to, result in or
facilitate, any Takeover Proposal or the making or consummation thereof,
(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any person any information in connection
with, or otherwise cooperate in any way with, any Takeover Proposal or
(iii) waive, terminate, modify or fail to enforce any provision of any
“standstill” or similar obligation of any person other than Parent, (iv) make or
participate in, directly or indirectly, a “solicitation” of “proxies” (as such
terms are used in the rules of the U.S. Securities and Exchange Commission) or
powers of attorney or similar rights to vote, or seek to advise or influence any
person with respect to the voting of, any shares of Common Stock in connection
with any vote or other action on any matter, other than to recommend that
stockholders of the Company vote in favor of the adoption of the Merger
Agreement and as otherwise expressly provided in this Agreement, (v) approve,
adopt or recommend, or publicly propose to approve, adopt or recommend, or allow
any of its Subsidiaries to execute or enter into, any letter of intent,
memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar Contract constituting or related to, or that is
intended to or could reasonably be expected to lead to, any Takeover Proposal,
or (vi) agree or publicly propose to do any of the foregoing. Each Stockholder
hereby represents that, as of the date hereof, it is not engaged in any
discussions or negotiations with respect to any Takeover Proposal and agrees
immediately to cease and cause to be terminated all discussions or negotiations
with any person conducted heretofore with any person other than Parent with
respect to any possible Takeover Proposal, and will take the necessary steps to
inform its Affiliates and Representatives of the obligations undertaken by such
Stockholder pursuant to this Agreement, including this Section 4.03. Each
Stockholder also agrees that any violation of this Section 4.03 by any of its
Affiliates or Representatives shall be deemed to be a violation by such
Stockholder of this Section 4.03.

-6-



--------------------------------------------------------------------------------



 



          Section 4.04 Notice of Acquisitions, Proposals Regarding Prohibited
Transactions.
          (a) Each Stockholder hereby agrees to notify Parent in writing of the
number of any additional shares of Common Stock or other securities of the
Company of which such Stockholder acquires Beneficial Ownership on or after the
date hereof, such notice to be delivered by such Stockholder as promptly as
practicable (and in any event within three Business Days of such acquisition.
          (b) Each Stockholder hereby agrees to notify Parent as promptly as
practicable (and in any event within 24 hours after receipt) in writing of any
inquiries or proposals which are received by, any information which is requested
from, or any negotiations or discussions which are sought to be initiated or
continued with, such Stockholder or any of its Affiliates with respect to any
Takeover Proposal or any other matter referred to in Section 4.03 (including the
material terms thereof and the identity of such person(s) making such inquiry or
proposal, requesting such information or seeking to initiate or continue such
negotiations or discussions, as the case may be). Such Stockholder will keep
Parent fully informed in all material respects of apprised of any related
developments, discussions and negotiations relating to the matters described in
the preceding sentence (including any change to the proposed terms thereof) and
shall provide to Parent as soon as practicable after receipt or delivery thereof
copies of all correspondence and other written materials sent or provided to
such Stockholder or any of its Subsidiaries from any person that describes the
terms or conditions of any Takeover Proposal or other proposal that is the
subject of any such inquiry, proposals or information requests.
          Section 4.05 Waiver of Appraisal Rights. To the fullest extent
permitted by applicable law, each Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that it may have under applicable
Law.
          Section 4.06 Further Assurances. From time to time, at Parent’s
request and without further consideration, each Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to effect the actions and consummate the
transactions contemplated by this Agreement. Without limiting the foregoing,
each Stockholder hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure required by the SEC and in the Proxy
Statement such Stockholder’s identity and ownership of its Covered Shares and
the nature of such Stockholder’s obligations under this agreement.
ARTICLE V
MISCELLANEOUS
          Section 5.01 Termination. This Agreement shall remain in effect until
the earlier to occur of (i) the Effective Time and (ii) the date of termination
of the Merger Agreement in accordance with its terms, and after the occurrence
of such applicable event this Agreement shall terminate and be of no further
force; provided, however, that (A) each Stockholder shall have the right to
terminate this Agreement by written notice to Parent if the terms of the Merger
Agreement are amended or waived without the written consent of such

-7-



--------------------------------------------------------------------------------



 



Stockholder, but only if such amendment or waiver creates any additional
condition to the consummation of the Merger, changes the Merger Consideration,
changes the form of the Merger Consideration or otherwise adversely affects such
Stockholder in any material respect (provided that for the purposes of this
clause (A), the term “Merger Agreement” shall mean the Agreement and Plan of
Merger by and among Parent, Merger Sub and the Company of even date herewith, as
in effect on the date hereof, and capitalized terms used in this clause
(A) shall have the meaning given such terms therein) and (B) the provisions of
this Section 5.01 and of Sections 5.05 through 5.13 shall survive any
termination of this Agreement. Nothing in this Section 5.01 and no termination
of this Agreement shall relieve or otherwise limit any party of liability for
breach of this Agreement.
          Section 5.02 Legends; Stop Transfer Order.
          In furtherance of this Agreement, each Stockholder hereby authorizes
and instructs the Company to instruct its transfer agent to enter a stop
transfer order with respect to all of such Stockholder’s Covered Shares and to
legend the share certificates. The Company agrees that as promptly as
practicable after the date of this Agreement it shall give such stop transfer
instructions to the transfer agent for the Common Stock and to legend the share
certificates. The Company agrees that, following the termination of this
Agreement, the Company will cause any stop transfer instructions imposed
pursuant to this Section 5.02 to be lifted and any legended certificates
delivered pursuant to this Section 5.02 to be replaced with certificates not
bearing such legend.
          Each certificate representing Covered Shares shall bear the following
legend on the face thereof:
          “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON VOTING, TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN THAT
CERTAIN VOTING AGREEMENT DATED AS OF NOVEMBER 5, 2006, AMONG THE STOCKHOLDER
PARTIES THERETO, MCKESSON CORPORATION AND, SOLELY FOR THE PURPOSES OF SECTION
5.02 THEREOF, PER-SE TECHNOLOGIES, INC., AS THE SAME MAY BE AMENDED FROM TIME TO
TIME, COPIES OF WHICH VOTING AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF
PER-SE TECHNOLOGIES, INC.”
          Each Stockholder will cause all of its Existing Shares and any
securities that become Covered Shares after the date hereof to be delivered to
the Company for the purpose of applying such legend (if not so endorsed upon
issuance). The Company shall return to the delivering party, as promptly as
possible, any securities so delivered. The delivery of such securities by the
delivering party shall not in any way affect such party’s rights with respect to
such securities.
          Section 5.03 No Control. Nothing contained in this Agreement shall
give Parent the right to control or direct the Company or the Company’s
operations.
          Section 5.04 No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in Parent any direct or indirect ownership or
incidence of ownership of or with

-8-



--------------------------------------------------------------------------------



 



respect to any Covered Shares. All rights, ownership and economic benefits of
and relating to the Covered Shares shall remain vested in and belong to the
Stockholders, and Parent shall have no authority to direct any Stockholder in
the voting or disposition of any of the Covered Shares, except as otherwise
provided herein.
          Section 5.05 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service or on the third Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, post prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
(a) if to Parent, to:
McKesson Corporation
1 Post Street
San Francisco, CA 94104
Fax: (415) 983-8826
Attention: Executive Vice President and General Counsel
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Fax: (212) 455-2502
Attention: Robert E. Spatt
                  William E. Curbow
(b) if to any Stockholder, to:
VA Partners, LLC
435 Pacific Ave., 4th Floor
San Francisco, CA 94133
Fax: (415) 362-5727
Attention: Allison Bennington
                  General Counsel, ValueAct Capital
with a copy to:
Dechert, LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
Fax: (215) 994-2222
Attention: Christopher D. Karras

-9-



--------------------------------------------------------------------------------



 



(c) if to the Company, to:
Per-Se Technologies, Inc.
1145 Sanctuary Parkway, Suite 200
Alpharetta, GA 30004
Fax: (770) 237-6961
Attention: Paul J. Quiner

with a copy to:
King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309-3521
Fax: (404) 572-5100
Attention: John D. Capers, Jr.
                 G. Roth Kehoe II
          Section 5.06 Interpretation. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. This Agreement is the product of negotiation by the parties having
the assistance of counsel and other advisers. It is the intention of the parties
that this Agreement not be construed more strictly with regard to one party than
with regard to the others.
          Section 5.07 Counterparts. This Agreement may be executed by facsimile
and in counterparts, all of which shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.
          Section 5.08 Entire Agreement. This Agreement and, to the extent
referenced herein, the Merger Agreement, together with the several agreements
and other documents and instruments referred to herein or therein or annexed
hereto or thereto, embody the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.
          Section 5.09 Governing Law; Specific Performance; Consent to
Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, regardless of the Laws that might
otherwise govern under applicable principles of conflicts of Laws thereof.

-10-



--------------------------------------------------------------------------------



 



          (b) The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware (and any appellate
court of the State of Delaware) and the Federal courts of the United States of
America located in the State of Delaware, this being in addition to any other
remedy to which they are entitled at law or in equity. In addition, each of the
parties hereto (i) consents to submit itself to the personal jurisdiction of the
Court of Chancery of the State of Delaware (and any appellate court of the State
of Delaware) and the Federal courts of the United States of America located in
the State of Delaware in the event any dispute arises out of this Agreement or
the transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery of the State of Delaware or a Federal
court of the United States of America located in the State of Delaware.
          (c) Each party hereto hereby waives, to the fullest extent permitted
by applicable Law, any right it may have to a trial by jury in respect of any
suit, action or other proceeding arising out of this Agreement or the
transactions contemplated hereby. Each party hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such party would not, in the event of any action, suit or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement, by,
among other things, the mutual waiver and certifications in this Section 5.09.
          Section 5.10 Amendment; Waiver. This Agreement may not be amended
except by an instrument in writing signed by Parent and each Stockholder. Each
party may waive any right of such party hereunder by an instrument in writing
signed by such party and delivered to Parent and the Stockholders.
          Section 5.11 Remedies.
          (a) Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any covenant or agreement in this Agreement
is not performed in accordance with its terms, and it is therefore agreed that,
in addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof. Each
party hereto agrees not to oppose the granting of such relief in the event a
court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.
          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative,

-11-



--------------------------------------------------------------------------------



 




and the exercise or beginning of the exercise of any thereof by any party shall
not preclude the simultaneous or later exercise of any other such right, power
or remedy by such party.
          Section 5.12 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.
          Section 5.13 Successors and Assigns; Third Party Beneficiaries.
Neither this Agreement nor any of the rights or obligations of any party under
this Agreement shall be assigned, in whole or in part (by operation of law or
otherwise), by any party without the prior written consent of the other parties
hereto. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer on any person other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
[Remainder of Page Left Blank Intentionally]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed (where applicable, by their respective officers or other authorized
person thereunto duly authorized) as of the date first written above.

            MCKESSON CORPORATION
      By:   /S/ JOHN H. HAMMERGREN         Name:   John H. Hammergren       
Title:   Chairman of the Board, President and Chief Executive Officer     

[SIGNATURE PAGE — VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            VALUEACT CAPITAL MASTER FUND, L.P.
By: VA Partners, LLC, its General Partner
      By:   /S/ JEFFREY W. UBBEN         Name:   Jeffrey W. Ubben       
Title:   Managing Member        VA PARTNERS, LLC
      By:   /S/ JEFFREY W. UBBEN         Name:   Jeffrey W. Ubben       
Title:   Managing Member        VALUEACT CAPITAL MANAGEMENT, L.P.     By:  
ValueAct Capital Management, LLC, its
General Partner
      By:   /S/ JEFFREY W. UBBEN         Name:   Jeffrey W. Ubben       
Title:   Managing Member     

[SIGNATURE PAGE — VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            PER-SE TECHNOLOGIES, INC.
(solely for purposes of Section 5.02)
      By:   /S/ PHILIP M. PEAD         Name:   Philip M. Pead        Title:  
Chairman, President & CEO     

[SIGNATURE PAGE — VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Ownership of Common Stock

                      Existing Shares Name and Address of Stockholder  
Beneficially Owned   Held of Record*
ValueAct Capital Master Fund, L.P.
    6,051,644 1,2     —  
VA Partners, L.L.C.
    6,051,644 1,2     —  
ValueAct Capital Management, L.P.
    6,051,644 1,2     —  

 

*    The 6,021,644 shares owned directly by ValueAct Capital Master Fund, L.P
are held in “street name” such that ValueAct Capital Master Fund, L.P
technically is not the record owner of such shares.   1   A total of 6,021,644
shares are owned directly by ValueAct Capital Master Fund, L.P and may be deemed
to be beneficially owned by (i) VA Partners, LLC as General Partner of ValueAct
Capital Master Fund, L.P., (ii) ValueAct Capital Management, L.P. as the manager
of ValueAct Capital Master Fund, L.P. and (iii) ValueAct Capital Management, LLC
as General Partner of ValueAct Capital Management, L.P. Jeffrey W. Ubben is a
director of Per-Se Technologies, Inc. and a Managing Member of VA Partners, LLC
and ValueAct Capital Management, LLC. Peter H. Kamin and George F. Hamel, Jr.
are Managing Members of VA Partners, LLC and ValueAct Capital Management, LLC.
The reporting persons disclaim beneficial ownership of the reported stock except
to the extent of their pecuniary interest therein.   2   This amount includes
options to purchase 30,000 shares of common stock that are currently
exercisable. Under an agreement with ValueAct Capital Master Fund, L.P., Jeffrey
W. Ubben is deemed to hold the options for the benefit of ValueAct Capital
Master Fund, L.P. and indirectly for (i) VA Partners, LLC as General Partner of
ValueAct Capital Master Fund, L.P., (ii) ValueAct Capital Management, L.P. as
the manager of ValueAct Capital Master Fund, L.P. and (iii) ValueAct Capital
Management, LLC as General Partner of ValueAct Capital Management, L.P.

 